United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.D., Appellant
and
U.S. POSTAL SERVICE, Mobile, AL, Employer
__________________________________________

)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1007
Issued: August 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 19, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated December 31, 2007 which denied his traumatic
injury claim.1 Pursuant to C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant sustained a traumatic injury in the performance of duty.
FACTUAL HISTORY
On November 13, 2007 appellant, then a 44-year-old electronic technician, filed a
traumatic injury claim alleging that on November 11, 2007 a fan became jammed between the
door and his left leg causing his knee to twist.

1

The record includes medical evidence received after the Office issued the December 31, 2007 decision. The
Board cannot consider new evidence for the first time on appeal. 20 C.F.R. § 501.2(c) (2004).

In a November 26, 2007 letter, the Office requested additional information from appellant
including a statement from anyone who witnessed appellant’s injury and a detailed narrative
medical report explaining how the reported work incident caused appellant’s injury.
In a November 14, 2007 report, appellant’s supervisor included a description of the
accident stating that appellant was returning a portable fan to the maintenance office when the
base of the fan got jammed between the office door and his left knee causing his left knee to
twist.
In a December 7, 2007 letter, Juanita Westry stated that she was the acting MDO when
appellant reported that he had injured himself on the job.
In a December 5, 2007 note, Dr. Ronald W. Perdue, Board-certified in family medicine,
diagnosed a left knee strain, checked “yes” next to the job-related line and stated that appellant
could return to full duty with no restrictions.
In a December 20, 2007 statement, appellant explained that he did not go to the doctor
the night of the accident because the pain lessened and went away until a couple of weeks later
when he had stiffness in the knee and surrounding area.
On December 13, 2007 the Office denied appellant’s claim finding that the evidence was
insufficient to establish that the events occurred as alleged and that there was no medical
evidence of a diagnosis connected to the claimed event.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition,
for which compensation is claimed are causally related to the employment injury.3 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident that is alleged to have occurred.5 The second
2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Elaine Pendleton, supra note 3.

2

component is whether the employment incident caused a personal injury.6 Causal relationship is
a medical question that can generally be resolved only by rationalized medical opinion
evidence.7
ANALYSIS
Appellant alleged that he sustained a left knee condition when he twisted his knee as a
result of it being jammed between an office door and a fan. The Office denied that the event
occurred as alleged. An employee’s statement that an injury occurred at a given time and in a
given manner is of great probative value and will stand unless refuted by strong or persuasive
evidence.8 Appellant’s statement is not refuted. His statements are consistent. Additionally,
appellant’s supervisor provided the same description of the incident. As such, the Board finds
that the incident occurred as alleged. The question for determination is whether this incident
caused an injury.
In order to establish that the employment incident caused an injury appellant must
establish through medical evidence that he has a diagnosed condition causally related to the
incident. Appellant submitted a note from Dr. Perdue who diagnosed left knee strain and
checked “yes” next to the job-related line. The Board has held that prescription notes or form
reports that provide a check mark in support of causal relation are of diminished probative
value.9 Dr. Perdue’s note is the extent of the medical evidence. While it indicates a diagnosis of
left knee strain, it does not establish that the left knee strain was causally related to the
November 11, 2007 incident. To establish causal relationship, appellant must submit a
physician’s report in which the physician reviews the employment factors identified by appellant
as causing his condition and, taking these factors into consideration as well as findings upon
examination, state whether the employment injury caused or aggravated the diagnosed conditions
and present medical rationale in support of his or her opinion.10 No physician opinions were
submitted. The Board finds that appellant has not met his burden to establish that his left knee
strain was causally related to the accepted employment incident.
CONCLUSION
The Board finds that appellant has not established that he sustained a traumatic injury in
the performance of duty.

6

John J. Carlone, 41 ECAB 354 (1989).

7

See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of causal relationship must be
based on a complete factual and medical background of the claimant. Victor J. Woodhams, 41 ECAB 345,
352 (1989). Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale, explaining the nature of the
relationship between the diagnosed condition and claimant’s specific employment factors. Id.
8

Gregory J. Reser, 57 ECAB 277 (2005); Virgil F. Clark, 40 ECAB 575 (1989);

9

See Cecelia M. Corley, 56 ECAB 662 (2005); Donald W. Long, 41 ECAB 142 (1989).

10

D.D., 57 ECAB 734 (2006); Calvin E. King, 51 ECAB 394 (2000).

3

ORDER
IT IS HEREBY ORDERED THAT the December 31, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: August 14, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

